Citation Nr: 1747395	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-21 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, to include whether new and material evidence has been received to reopen a previously denied claim. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1969 to March 1971 and in the Army National Guard from September 1990 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter, Agency of Original Jurisdiction (AOJ)).  

In his June 2014 substantive appeal, the Veteran requested a Video Conference hearing before a Veterans Law Judge.  However, subsequent to an October 2017 pre-hearing teleconference, the Veteran indicated that he would waive his hearing request if he was granted the benefit sought on appeal in a letter dated October 6, 2017.  Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2016).  

At the prehearing conference in October 2017, good or sufficient cause has been shown and thus the motion to advance the appeal on the Board's docket is granted. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDING OF FACT

The Veterans Benefits Administration designates all vessels of the LST category as brown water ships operating primarily or exclusively on Vietnam's inland waters, thus the Veteran is presumed to have been exposed to herbicide agents due to his service aboard the Windham County LST-1170.
CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm. 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Veteran contends that his diabetes mellitus, type II is the result of his active duty service in the Republic of Vietnam, and alleged exposure to herbicide agents.  At the outset, the Board notes that this claim was originally denied in a September 2009 rating decision, which the Veteran did not appeal, and the decision became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  The claim was denied on the basis that the evidence of record failed to establish the Veteran's in-country service in the Republic of Vietnam.  Subsequent to that final decision, VA's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents has been updated to include more ship categories with qualifying service on Vietnam's inland waters.  As this evidence is clearly new and material to the basis for the prior final denial, the claim may now be reopened on that basis and reviewed on the merits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

At induction and separation from service the Veteran's endocrine system was noted to be normal.  Nonetheless, the record reflects that the Veteran was diagnosed with diabetes mellitus, type II, in 2009, which is presently treated exclusively with a restrictive diet.  Thus, the Veteran would be entitled to service connection for diabetes mellitus, type II on a presumptive basis if herbicide exposure is established.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  See also 38 C.F.R. § 4.119, Diagnostic Code 7913.  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93. 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection). 

Notably, the Veterans Benefits Administration (VBA) has historically extended the herbicide presumption to naval ships which entered Vietnam's inland waterways or those which docked to the shore, but did not extend the presumption to naval ships operating in open water ("brown" versus "blue" water ships). See, e.g., Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated December 9, 2014), VA Adjudication Procedure Manual M21-1 (M21-1), pt. IV, subpt. ii, § 1.H.2.b. 

Significantly, in April 2015, the United States Court of Appeals for Veterans Claims, in addressing a claim for presumptive service connection based on herbicide exposure while that Veteran's ship was anchored in Da Nang Harbor, held that the rationale underlying VA's designation of Da Nang Harbor as an offshore, rather than an inland, waterway, was inconsistent with the identified purpose of the statute and regulation: providing compensation to Veterans based on the likelihood of exposure to herbicides. Gray v. McDonald, 27 Vet. App. 313, 326 (2015).

As a result of the Gray decision, the VBA revised its list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated September 5, 2017) http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.  The VBA now recognizes that all vessels with the designation of Landing Ship, Tank (LST) shall be covered as ships associated with service in Vietnam and exposure to herbicide agents.  

The claims file includes a February 2007 personnel information exchange system (PIES) request, stating that while they were unable to determine whether or not the Veteran had "in-country" service in the Republic of Vietnam, they can confirm that the Veteran served aboard the Windham County LST-1170, which was in the official waters of the Republic of Vietnam from May 20, 1970 to June 13, 1970.  As such, the updated guidance set forth by VBA in the aforementioned list specifically extends the herbicide presumption to this Veteran.

Thus, the Board finds that this Veteran served aboard the Windham County LST-1170, and is presumed to have been exposed to herbicides.  Consequently, his currently diagnosed diabetes mellitus, type II is presumed due to his in-service herbicide exposure pursuant to 38 C.F.R. § 3.309(3).  Thus, service connection for diabetes mellitus, type II is granted. 


ORDER

New and material evidence has been received sufficient enough to reopen the claim for entitlement to service connection for diabetes mellitus, type II.

Entitlement to service connection for diabetes mellitus, type II is granted. 



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


